Per Curiam.
Selman brought his action against Todd before a justice, upon an account which is thus stated:
“ 1854. Levi Todd, to Andrew G. Selman, Dr.
To cash loaned ------ $86 40
To medical bill - - - - - - 10 00
$96 40”
Before the justice, the plaintiff recovered a judgment, and the defendant appealed. In the Circuit Court the case was submitted to the Court, who found for the plaintiff. The defendant moved for a new trial upon two grounds— 1. Because the finding of the Court is contrary to law. 2. Because the finding is unsustained by the evidence. He also moved in arrest, but has failed to point out the grounds of the motion. These motions were overruled, and judgment rendered in favor of the plaintiff for 82 dollars.
The evidence is upon the record. o¥e have ca/efully examined it, and aré of opinion that it sustains the finding *526of the Court. And as no questions, other than those relating to the weight of evidence, appear to have been raised in the Court below, the judgment will be affirmed.
W. J. Peaslee, for the appellants.
E. H. Davis and G. Wright, for the appellee.
The judgment is affirmed with 5 per cent, damages and costs.